           Case 2:20-cv-00309-APG-VCF Document 20 Filed 07/02/20 Page 1 of 4




 1   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
     Telephone: (702) 678-5070
 4   Facsimile: (702) 878-9995
     malarie@atllp.com
 5
     Attorneys for Plaintiffs Broadcast Music, Inc., Cotillion Music, Inc.,
 6   Terry Stafford Music Co., Sony/ATV Songs LLC d/b/a Sony/ATV Tree
     Publishing, Sony/ATV Songs LLC, and House of Cash, Inc.
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10
      BROADCAST MUSIC, INC.; COTILLION
11    MUSIC, INC.; TERRY STAFFORD MUSIC CO.;                    Case No.: 2:20-cv-00309-APG-VCF
12    SONY/ATV SONGS LLC d/b/a SONY/ATV TREE
      PUBLISHING; SONY/ATV SONGS LLC; HOUSE
13    OF CASH, INC.,                                            PLAINTIFFS’ UNOPPOSED
                                                                MOTION TO EXTEND DEADLINE
14                   Plaintiffs,                                TO RESPOND TO DEFENDANT
                                                                JAMES MURPHY’S MOTION TO
15            vs.                                               DISMISS [ECF NO. 8]
16    TRM HOSPITALITY LLC d/b/a LEGENDS                         (FOURTH REQUEST)
      SPORTS BAR & GRILL and JAMES MURPHY,
17    individually,
18                   Defendants.
19

20          Plaintiffs, Broadcast Music, Inc. (“BMI”), Cotillion Music, Inc., Terry Stafford Music Co.,
21   Sony/ATV Songs LLC d/b/a Sony/ATV Tree Publishing, Sony/ATV Songs LLC, and House of Cash,
22   Inc. (collectively, “Plaintiffs”), by and through their counsel, Armstrong Teasdale LLP, hereby move
23   pursuant to Fed. R. Civ. P. 6 and Local Rule LR IA 6-1, to extend the deadline to respond to
24   Defendant James Murphy’s Motion to Dismiss (ECF No. 8), which was filed on March 4, 2020, by
25   an additional thirty (30) days so that Plaintiffs’ response would be due on August 5, 2020 (instead of
26   the current deadline of July 6, 2020). Undersigned counsel communicated with Defendant James
27   Murphy via email on July 2, 2020, regarding this extension request, and Mr. Murphy was in
28   agreement to a 30 day extension. This is the fourth request to extend this particular deadline. A
                                                    1
           Case 2:20-cv-00309-APG-VCF Document 20 Filed 07/02/20 Page 2 of 4




 1   hearing is not presently scheduled for the Motion to Dismiss.
 2          Good cause exists to extend the deadline for Plaintiffs to respond to the Motion to Dismiss by
 3   an additional 30 days, or to August 5, 2020. In light of the present COVID-19 pandemic prompting
 4   Governor Sisolak to issue numerous Emergency Directives requiring the closure of gaming
 5   operations in Nevada, which included Defendant TRM Hospitality LLC dba Legends Sports Bar &
 6   Grill (“Legends”) as it is a gaming bar and restaurant in Clark County, Nevada, as well as other
 7   issues currently interfering with Legends ability to re-open, Plaintiffs believe that additional time is
 8   appropriate to allow Defendants operations to resume before requiring Mr. Murphy, who is currently
 9   proceeding in proper person, to actively participate in this litigation. Furthermore, the additional
10   time will allow the parties to continue to discuss settlement of this case, which will eliminate the
11   need for Plaintiffs to respond to the pending Motion to Dismiss. At present, Plaintiffs are awaiting
12   Defendants’ response to a pending settlement offer. This request for an additional 30 day extension
13   to respond to the Motion to Dismiss is made in good faith and is not intended to unreasonably delay
14   this matter. In particular, this case was recently filed on February 13, 2020, and per the Scheduling
15   Order, discovery does not close until the end of November 2020 (ECF No. 13).
16          On July 2, 2020, undersigned counsel communicated with Plaintiff James Murphy via email
17   regarding this extension request. Mr. Murphy was in agreement with Plaintiffs seeking this 30 day
18   extension.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                        2
           Case 2:20-cv-00309-APG-VCF Document 20 Filed 07/02/20 Page 3 of 4




 1          Based on the foregoing, Plaintiffs respectfully request that this Court extend their deadline to
 2   respond to the Motion to Dismiss by 30 days, or to August 5, 2020.
 3      DATED this 2nd day of July, 2020.         ARMSTRONG TEASDALE LLP
 4
                                                  By:/s/Michelle D. Alarie
 5                                                   MICHELLE D. ALARIE, ESQ.
                                                     Nevada Bar No. 11894
 6                                                   3770 Howard Hughes Parkway, Suite 200
                                                     Las Vegas, Nevada 89169
 7
                                                  Attorneys for Plaintiffs Broadcast Music, Inc.,
 8                                                Cotillion Music, Inc., Terry Stafford Music Co.,
                                                  Sony/ATV Songs LLC d/b/a Sony/ATV Tree Publishing,
 9                                                Sony/ATV Songs LLC, and House of Cash, Inc.
10
11
                                                  ORDER
12
                                                  IT IS SO ORDERED.
13
14
                                                  UNITED STATES DISTRICT JUDGE
15                                                          7/2/2020
                                                  DATE:
16

17
18

19

20

21
22

23

24
25

26

27
28

                                                       3
          Case 2:20-cv-00309-APG-VCF Document 20 Filed 07/02/20 Page 4 of 4



                                       CERTIFICATE OF SERVICE
 1
           Pursuant to Fed.R.Civ.P.5(b) and Section IV of District of Nevada Electronic Filing
 2
     Procedures, I certify that I am an employee of ARMSTRONG TEASDALE LLP, and that the
 3
     foregoing document was served:
 4
                    via electronic service to the address(es) shown below:
 5

 6
 7                  via the U.S. Postal Service at Las Vegas, Nevada, in a sealed envelope, with first-class
 8                  postage prepaid, on the date and to the address(es) shown below:

 9                   James Murphy
                     1119 Pinto Horse Avenue
10
                     Henderson, NV 89052
11                   Jhm13@cox.net
                     Defendant in Proper Person
12

13
14 Date: 7/2/2020                                     /s/Simone Ruffin
                                                      An employee of Armstrong Teasdale LLP
15

16

17
18

19

20

21
22

23

24
25

26

27
28

                                                       4
